Citation Nr: 0027072	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition.

2.  Entitlement to service connection for a lung condition, 
to include bronchitis.
 
3.  Entitlement to service connection for rhinitis.

4.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied reopening of the veteran's 
claim for entitlement to service connection for a lumbar 
spine condition, and denied claims for entitlement to service 
connection for a lung condition, frequent colds, and 
nonservice-connected pension.

The veteran's claim for entitlement to a permanent and total 
disability evaluation for nonservice-connected pension will 
be discussed in the REMAND section below.


FINDINGS OF FACT

1.  By a rating decision in January 1993, the RO denied the 
veteran's claim of entitlement to service connection for a 
lumbar spine condition; the veteran was notified of that 
determination and of his appellate rights, but he did not 
initiate an appeal.

2.  Evidence pertinent to the veteran's service connection 
lumbar spine condition claim which has been received since 
the January 1993 RO determination is essentially cumulative 
of evidence already of record and is not, by itself or in 
connection with evidence previously of record, so significant 
that it must be considered to fairly decide the merits of the 
claim.

3.  The veteran's bronchitis began during his period of 
active military service.

4.  The veteran's rhinitis began during his period of active 
military service.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision which denied service 
connection for a lumbar spine condition, is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence pertinent to the veteran's service connection 
lumbar spine condition claim which has been received since 
January 1993 rating decision is not new and material, and the 
veteran's claim of entitlement to service connection for a 
lumbar spine condition has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  Chronic bronchitis was incurred in the veteran's active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999). 

4.  Rhinitis was incurred in the veteran's active military 
service. 38 U.S.C.A. §§ 1110. 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen for lumbar spine 
condition

The Board notes that the claim for entitlement to service 
connection for a lumbar spine condition was denied by a 
rating decision in January 1993 because there was no 
treatment for a lumbar spine condition in service and 
separation examination was negative for a lumbar spine 
condition.  The veteran did note a history only of recurrent 
back pain at separation.  The veteran was notified of that 
determination and apprised of appellate rights and 
procedures, but he did not initiate an appeal.  Accordingly, 
the January 1993 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The veteran subsequently sought to reopen his 
claim, and the RO denied that request in a September 1996 
rating decision.  The appellant did complete an appeal from 
that determination, and the case is now before the Board for 
appellate review.  

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication. Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The veteran essentially contends that while aboard ship in 
1971 he injured his back pulling anchor lines.  At the time 
of the January 1993 determination, the evidence of record 
included the veteran's service medical records.  Based on 
this evidentiary record, the RO determined that there was no 
basis for relating a lumbar spine condition to his military 
service.

The evidence received subsequent to the January 1993 rating 
decision includes: VA outpatient treatment records and 
hospital reports from 1989 to March 1998; VA medical 
statement dated November 1997; hearing transcript from RO 
hearing in December 1997.  

With regard to the newly received items of evidence, while 
not of record in January 1993, are nevertheless not new and 
material since they essentially confirm what was already 
known in 1993; that is, that the veteran suffered from back 
pain.  There is no new evidence suggesting any link between 
the veteran's back pain and his period of active duty 
service.

In sum, what is lacking to reopen the veteran's claim is 
evidence (not before the RO in January 1993) which shows that 
a lumbar spine condition was either manifested during service 
or was related to the veteran's service.  38 C.F.R. 
§ 3.156(a); Hodge, supra.

II.  Service connection

The issues before the Board involve claims of entitlement to 
service connection.
Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

A. Introduction

The veteran contends that his breathing problems and rhinitis 
manifested in service.  Service medical records show that the 
veteran was seen for a cold and stuffed up nose in August 
1970.  In May 1972 the veteran complained of a cold with 
sinus drainage and cough with an assessment of upper 
respiratory infection.  In June 1972 the veteran complained 
of shortness of breath and it was noted that the veteran had 
inspiratory rhonchi and impression was bronchitis.  Medical 
records in July 1972 note the veteran having some scattered 
high and low pitched expiratory wheezes and complained of a 
cough and impression was chronic bronchitis.  An August 1972 
examination was negative for a lung condition to include 
bronchitis.  Later in the month of August an impression of 
chronic bronchitis was noted.  A December 1972 examination 
showed slight wheezing heard.  In April 1973 the veteran was 
seen in the Chest Medicine Clinic, and physical examination 
showed inspiratory rhonchi with an impression that there was 
no evidence of cardiorespiratory disease.  In August 1973 the 
veteran complained of a cold and the impression was possible 
allergy or hay fever.  An assessment of allergic rhinitis 
with post nasal drip and nasal airway obstruction was made in 
September 1973.  In December 1973 the veteran complained of a 
chest cold.  He indicated in his February 1974 Report of 
Medical History at separation that he had had or has chronic 
and frequent colds, shortness of breath, pain or pressure in 
chest and chronic cough.  The separation examination dated 
February 1974 was negative for a lung condition.

VA outpatient treatment records dated December 1994 show that 
the veteran complained of a cough and chills times three 
weeks and the diagnostic impression was upper respiratory 
infection.  March 1995 records indicate that the veteran had 
cold symptoms times months and assessment was rule out 
allergic rhinitis.  VA chest x-ray dated May 1995 impression 
indicated hyperinflated lungs consider air trapping or 
chronic obstructive pulmonary disease.  In September 1995 the 
veteran complained of runny nose, constant colds and coughing 
and assessment was rhinitis and bronchitis.  In September 
1996 the veteran complained of chest cold times one and a 
half weeks and assessment was upper respiratory infection.  
In May 1997 he complained of chest cold times two weeks and 
the assessment was exacerbation of bronchitis.  

In his December 1997 RO hearing the veteran testified that he 
developed bronchitis while in the service due to frequent 
colds.  The veteran indicated that he sought treatment for 
his lung condition and frequent colds at the VA in the early 
1970's through the 1980's.  

In a letter to the VAMC, West Side Division dated July 1997 
the RO requested medical records from 1972.  The VAMC 
responded in April 1998 indicating that no information was 
located for the dates requested.  A letter dated November 
1997 from the VAMC, West Side Division, to the Social 
Security Administration indicates that the veteran was 
treated for addiction treatment and Dysthymia most of the 
months between October 1993 and March 1997.


B. Lung condition and rhinitis

Service medical records and post-service VA outpatient 
treatment records show that the veteran was treated and 
diagnosed with chronic bronchitis.  In addition, the veteran 
was treated for frequent colds to include post nasal drip and 
diagnosed with rhinitis.  VA outpatient treatment records 
also show a diagnosis of rhinitis.  The law provides that, 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an issue to the 
determination of the matter, the benefit of the doubt in 
resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.  Consequently, with 
the resolution of doubt in the veteran's favor, the Board 
concludes that the medical evidence, when read with the 
veteran's total history, supports a finding that the 
veteran's bronchitis and rhinitis were incurred in service.  
Accordingly, service connection for the veteran's bronchitis 
and rhinitis is warranted.


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for lumbar 
spine condition, service connection remains denied.

Entitlement to service connection for bronchitis is granted.

Entitlement to service connection for rhinitis is granted.



REMAND

The veteran's claim for a permanent and total disability 
rating for pension purposes is well grounded, meaning not 
inherently implausible, and a review of the file indicates 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.159 (1999).

The veteran is seeking entitlement to a permanent and total 
disability rating for pension purposes on the basis that he 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  In Roberts 
v. Derwinski, 2 Vet. App. 387, 389 (1992), the United States 
Court of Appeals for Veterans Claims (Court) found that each 
of the veteran's claimed disabilities must be identified and 
rated under the VA Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.

The veteran's nonservice-connected disabilities are his 
dysthymia, evaluated as 30 percent disabling; lumbar spine 
condition, evaluated as 10 percent disabling; hammer digit 
syndrome, left foot, evaluated as 10 percent disabling; 
hammer digit syndrome, right foot, evaluated as 10 percent 
disabling; hallux abducto valgus, left foot, evaluated as 
noncompensable; hallux abducto valgus, right foot, evaluated 
as noncompensable; bilateral onychocryptosis and onychauxis, 
evaluated as noncompensable.  As a result of this decision 
service connection was granted for bronchitis and rhinitis.

The Board notes that the veteran filed his claim in July 1996 
and his last VA general medical examination was performed in 
September 1996.  The examination addressed the veteran's 
lumbar strain, lung condition, and frequent colds with post 
nasal drip.  The nonservice connected disabilities of 
dysthymia; hammer digit syndrome, left foot; hammer digit 
syndrome, right foot; hallux abducto valgus, left foot; and 
hallux abducto valgus, right foot, were not evaluated by a VA 
examination for pension purposes.  In addition, the Board 
notes that it appears that the RO has only formally 
considered the rating criteria in effect after November 1996.  
Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see 38 U.S.C.A. 
§ 5110(g).

Also, the Board notes that there are numerous references in 
the claims file to very serious drug and alcohol abuse, 
including cocaine addiction and heroin and marijuana abuse, 
and there is no psychiatric examination that attempts to 
distinguish between dysthymia symptomatology from problems 
related to drug and alcohol dependence.

The Board finds that another VA examination is required to 
determine the current status of the veteran's disabilities 
and the claim must also be reviewed by the RO in light of the 
regulatory changes dealing with the pertinent rating criteria 
as well as under the applicable regulations in effect when 
the veteran's claim was filed. 

Also, information on file indicated the veteran is in receipt 
of SSI from the Social Security Administration.  This 
suggests the SSA may have had the veteran examined for 
disability benefits.  If so, the medical records should be 
obtained and associated with the claims folder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Boards opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following action:


1.  The RO should, contact the Social 
Security Administration and request 
copies of any medical records it may have 
relative to the veteran.  These records 
should be associated with the claims 
folder.

2.  The RO should afford the veteran a VA 
general medical examination and special 
orthopedic and psychiatric examinations 
for purposes of determining whether he is 
permanently and totally disabled for 
pension purposes.  All indicated tests 
and studies should be performed as deemed 
necessary by the examiners.  All 
subjective complaints and objective 
findings should be reported in detail.  
As to his orthopedic disabilities, the 
examiners should provide a thorough 
description of any observations of pain 
on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations.  To the extent that is 
possible, the psychiatric examiner is 
requested to distinguish the 
symptomatology attributable to the 
veteran's dysthymia from any other 
psychiatric disorder that may be present, 
including alcohol and drug dependence.  
The claims folder, to include the 
veteran's statement of disabilities 
requested above, must be made available 
to the physician for review prior to the 
examination, and the medical opinion(s) 
should indicate whether the review was 
completed.  The physicians are 
specifically asked to list the 
appropriate diagnosis for any current 
disability present and to comment on the 
effect of any disabilities found on the 
veteran's ability to secure or retain 
employment. 

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to a permanent and 
total disability rating for nonservice-
connected disability pension purposes.  
If the determination remains adverse to 
the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate time in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). If the 
disposition remains unfavorable to the veteran, the RO should 
furnish the veteran a supplemental statement of the case and 
afford the applicable opportunity to respond.



		
	BRUCE KANNEE
	Veterans Law Judge
                                             Board of 
Veterans' Appeals

 

